                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

DYLAN LEE MONROE KLEIN,

                    Plaintiff,                   CV 17-104-GF-BMM-JTJ
vs.

CASCADE COUNTY DETENTION                      ORDER ADOPTING MAGISTRATE
CENTER, PETER MOLNER,                            JUDGE’S FINDINGS AND
DETENTION CENTER MEDICAL                          RECOMMENDATIONS
STAFF, and SGT. GRUBB,

                    Defendants.


      Plaintiff Dylan Klein, a prisoner proceeding without counsel. Magistrate

Judge John Johnston issued a Scheduling Order on August 7, 2018, requiring the

parties to file an initial disclosure statement within 60 days and to exchange

documents which may be used in proving or denying any party’s claims or

defenses. (Doc. 19 at 1-3.) Klein did not timely file a disclosure statement. Judge

Johnston issued an Order on October 17, 2018, requiring Mr. Klein to file his



                                          1
statement within 30 days. Klein failed to comply with Judge Johnston’s August 7,

2018, and October 17, 2018, Orders.

        The Court possesses inherent power to sua sponte dismiss a case for lack of

prosecution or failure to comply with a court order. Henderson v. Duncan, 779

F.2d 1421, 1423 (9th Cir. 1986); see also Fed.R.Civ.P. 41(b). Dismissal should be

imposed as a sanction only in extreme circumstances. Henderson, 779 F.2d at

1423.

        Judge Johnston issued Findings and Recommendations in this matter on

January 2, 2019. (Doc. 28.) Judge Johnston recommended the matter be dismissed

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. Neither party filed

objections.

        Given that no objections were filed, the Court has reviewed Judge

Johnston’s Findings and Recommendations for clear error. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The

Court finds no error in Judge Johnston’s Findings and Recommendations.

        IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 28), are ADOPTED IN FULL.




                                          2
      IT IS FUTHER ORDERED that this matter is DISMISSED pursuant to

Fed.R.Civ.P. 41(b). The Clerk of Court is directed to close this matter, enter

judgment pursuant to Fed.R.Civ.P. 58, and terminate all pending motions.

      IT IS FURTHER ORDERED that the Clerk of Court is directed to have

the docket reflect that the Court certifies pursuant to Rule 24(a)(3)(A) of the

Federal Rules of Appellate Procedure that any appeal of this decision will not be

taken in good faith.

      DATED this 6th day of February, 2019.




                                          3
